Citation Nr: 0301022	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of a 
left proximal tibia fracture.

[The issues of entitlement to service connection for left 
and right patellofemoral pain syndrome will be addressed 
in a later decision.]


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1997 to May 2002.  This matter comes to the Board 
of Veterans' Appeals (Board) from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) San 
Diego, California Regional Office (RO) which, in pertinent 
part, granted service connection for status post left 
proximal tibia fracture, rated noncompensable.  

[The Board is undertaking additional development on the 
issues of entitlement to service connection for left and 
right patellofemoral pain syndrome.  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.]


FINDING OF FACT

Throughout the appellate period the veteran's left 
proximal tibia fracture residuals have been manifested by 
complaints of pain, but have objectively been found to be 
asymptomatic; resulting slight knee or ankle disability is 
not shown.


CONCLUSION OF LAW

A compensable rating for residuals of a left proximal 
tibia fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.31, 4.71a and Diagnostic Code 5262 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  The veteran was 
notified why a compensable rating was not warranted in the 
June 2002 rating decision and in an October 2002 statement 
of the case.  He was notified of the VCAA, and of his and 
VA's respective responsibilities in evidence development 
in September 2002.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO has obtained the veteran's available service 
medical records.  The veteran was informed by VA in 
September 2002 that he could submit additional evidence in 
support of his claim.  He did not respond to this 
opportunity.  The veteran has been afforded a VA 
examination.  VA has accomplished all development 
possible.  

Where there has been substantial compliance with the VCAA 
and the implementing regulations, a remand would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran is not prejudiced by the Board's 
addressing this claim based on the current record.

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in 
the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial 
award of service connection for that disability, the 
entire history of the disability must be considered and, 
if appropriate, staged ratings may be applied.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

The veteran's residuals of a left proximal tibia fracture 
are rated under Diagnostic Code 5262, which provides for a 
10 percent rating where there is slight knee or ankle 
disability; a 20 percent rating for moderate knee or ankle 
disability; and a 30 percent rating for marked knee or 
ankle disability.  38 C.F.R. § 4.71a.

Factual Background

Service medical records show that the veteran fractured 
his left proximal tibia in January 1998, that he was 
treated, and that the fracture had fully healed.  

On April 2002 VA fee-basis examination the veteran related 
to the examiner that he had fractured his left proximal 
tibia during service and that since then he had 
experienced bilateral knee pain.  He added that this pain 
was precipitated by running, lifting heavy weights and by 
playing sports.  He denied any locking, fatigue or lack of 
endurance.  Examination of the lower extremities showed no 
signs of abnormal weightbearing.  No abnormal findings 
were detected concerning the tibia.  Posture and gait were 
described as normal.  X-rays of the left tibia and fibula 
were negative.  The examiner indicated that the left 
proximal tibia fracture was resolved.  He added that the 
condition was asymptomatic and that it did not interfere 
with range of motion of the left knee.  

Analysis

After careful review of the entire evidentiary record, it 
is the Board's judgment that a compensable rating is not 
warranted for the veteran's residuals of a left proximal 
tibia fracture.  The recent VA fee-basis examination in 
April 2002 showed no left tibia abnormalities.  X-rays of 
the left tibia and fibula were negative; malunion or 
nonunion of the tibia and fibula was not demonstrated.  
Posture and gait were normal.  The examiner indicated that 
the left proximal tibia fracture was resolved and 
asymptomatic, i.e., caused no impairment/disability.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating 
criteria.  Furthermore, while the veteran is competent to 
describe symptoms he has, as a layperson he is not 
competent to attribute such symptoms to a specific 
disability, here, significantly, the left tibia fracture 
residuals.  On that point, medical opinion must prevail.  
Once again, the medical examiner found the tibia fracture 
residuals to be asymptomatic.

There is no competent evidence that the veteran's 
residuals of a left tibia fracture produced slight knee or 
ankle disability at any point in time during the appellate 
period.  Thus, staged ratings are not warranted.  See 
Fenderson, supra.  A noncompensable rating must be 
assigned.  38 C.F.R. § 4.31.


ORDER

A compensable rating for residuals of a left proximal 
tibia fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

